      Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 1 of 15 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Dianne Dearmon                                )
                                              )
                       Plaintiff,             )
                                              )       Case No.:20 CV 2543
v.                                            )
                                              )
Lilly Dermatology                             )
and Lilly Aesthetics, S.C.,                   )
                                              )
                                              )
Mercy Odueyungbo and                          ) Plaintiff Demands Trial By Jury
Tony Jackson are named as a Defendant         )
Based upon FLSA, IMWL and IWPCA               )
                                              )
                       Defendants.            )

                                          COMPLAINT

       COMES NOW Plaintiff Dianne Dearmon (“Plaintiff” or “Dearmon”), by and through her

attorney, and for her Complaint against Defendants Lilly Dermatology, Lilly Aesthetics,

(collectively referred to herein as “Corporate Defendants”) Tony Jackson and Mercy

Odueyungbo (Collectively “Individual Defendants”), states as follows:

                                     NATURE OF CLAIMS

       1.      Plaintiff brings this individual action to challenge Defendants’ violations of the Fair

Labor Standards Act (“FLSA”) and the Illinois Minimum Wage Law (“IMWL”). This case is filed

to recover unpaid wages for minimum wage and overtime work performed for which Plaintiff was

not compensated.

       2.      Due to Defendants’ wage violations, Plaintiff was deprived of overtime wages in

violation of the FLSA and the Illinois Minimum Wage Law (“IMWL”), as well as minimum wages

in violation the FLSA and the IMWL.



                                                 1
      Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 2 of 15 PageID #:2




        3.      Plaintiff also brings claims of employment misclassification, in that after Plaintiff

began to ask for her wages, Defendants suddenly claimed the Plaintiff was an “Independent

Contractor”, thus Plaintiff brings misclassification claims pursuant to the FLSA, IMWL, and

IWPCA.

                                          THE PARTIES

        4.      Plaintiff Dianne Dearmon resides and is domiciled in this judicial district.

        5.      Defendant Lilly Aesthetics is an Illinois Company is located at 2500 S Highland

Ave STE 220, Lombard, IL 60148. Lilly Aesthetics Articles of Organization were filed with the

Illinois Secretary of State.

        6.      Defendant Lilly Dermatology, while having Michigan locations, also uses and does

business in Illinois at 2500 S Highland Ave STE 220, Lombard, IL 60148. Lilly Aesthetics website

lists the Highland address as its “Chicago Location”.

        7.      Defendant Mercy Odueyungbo is the owner and operator of both corporate

Defendants and supervised directly the work of the Plaintiff.

        8.      At all times relevant hereto, Defendant Mercy Odueyungbo was involved in the

day-to-day business operations of both corporate Defendants, having the authority to hire and fire

employees, directed and supervised the work of employees (including Plaintiff), has/had authority

to sign business checks, made business decisions regarding Plaintiff’s compensation, and has/had

a responsibility to act in the interest of the corporate Defendants in devising, directing,

implementing, and supervising the wage and hour practices and policies relating to Plaintiff.

        9.      Tony Jackson is the spouse of Defendant Odueyungbo and worked as a manger and

operator of both corporate Defendants and supervised directly the work of the Plaintiff.




                                                  2
      Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 3 of 15 PageID #:3




       10.     At all times relevant hereto, Defendant Tony Jackson was involved in the day-to-

day business operations of both corporate Defendants, having the authority to hire and fire

employees, directed and supervised the work of employees (including Plaintiff), has/had authority

to sign business checks, made business decisions regarding Plaintiff’s compensation, and has/had

a responsibility to act in the interest of the corporate Defendants in devising, directing,

implementing, and supervising the wage and hour practices and policies relating to Plaintiff.

       11.     At all material times hereto, Defendants were “employers” of Plaintiff as defined

in the FLSA, 29 U.S.C. § 203(d), the IMWL, and the IWPCA, 820 ILCS § 115/2.

       12.     At all material times hereto, Plaintiff was employed by Defendants as “employees”

within the meaning of § 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1) and within the meaning of the

IMWL and the IWPCA, 820 ILCS § 115/1 et seq.

                                     JURISDICTION AND VENUE

       13.     Subject matter jurisdiction is conferred on this Court by 28 U.S.C. § 1337 and 28

U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s IMWL, IWPCA, and

unjust enrichment claims pursuant to 28 U.S.C. § 1367.

       14.     At all times relevant to this action, Defendants were engaged in commerce and/or

the production of goods for commerce and/or Defendants were engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) in that the Defendants are located

in this Judicial District and a significant part of the conduct that gives rise to this claim occurred

within the Northern District of Illinois.




                                                  3
  Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 4 of 15 PageID #:4




                                 FACTUAL BACKGROUND

16. On or around 7/19/18 Plaintiff began doing work for Lilly Dermatology via the directions

   and suggestions of Tony Jackson and Mercy Odueyungbo.

17. From July 19, 2018 until July of 2019 Defendants failed to pay the Plaintiff any

   compensation.

18. During this twelve-month period Plaintiff performed hundreds of hours of work for

   Defendants, and received zero compensation, therefore Plaintiff pleads an FLSA minimum

   wage violation for each and every week from July 2018 to July 2019.

19. The work performed included the following:

       a. Creating website content,

       b. attending a mandatory spa conference,

       c. attending and working a Michigan networking event,

       d. working with a realtor to obtain a lease space for LA,

       e. interviewing and scheduling candidates for interviews for individual Defendants

       f. managing the contractors to get the Highland Ave. retail space ready for opening,

       g. creating spa menus,

       h. coordinating parties at the clinic

       i. and managing day-to-day business at the Highland Ave. spa location.

       j. wrote and created an educational syllabus to help Defendant Odueyungbo receive

           approval by the Illinois Department of Professional Regulation as a CEU Sponsor.

       k. managed and built Defendants’ social media presence giving exposure for sales and

           other personal ventures.

       l. performed esthetician work on clients.



                                               4
  Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 5 of 15 PageID #:5




20. On July 1, 2019 Plaintiff informed Defendants that she could not continue to financially

   survive being paid zero dollars.

21. Plaintiff asked for $5000 compensation per month.

22. In July of 2019 Defendants told Plaintiff they couldn’t do more than $3000 per month.

23. Plaintiff began receiving $1500 every two weeks ($3000 per month) until January 2020.

24. While finally paying Plaintiff some compensation, Defendants paid Plaintiff as a

   contractor rather than as an employee. Defendants did not deduct taxes from her wages,

   hold unemployment insurance, nor workers compensation coverage for Plaintiff.

25. As a result of the misclassification Plaintiff incurred added tax costs and was damaged in

   other ways.

                             EXPENSE REPAYMENT CLAIMS

26. Plaintiff also incurred expenses for Defendants and Plaintiff was not paid back for these

   expenses in violation of the FLSA, IMWL and IWPCA.

27. Plaintiff incurred approximately $3,000 in expenses for office and clinic supplies that she

   provided for the location for over a year.

28. Additionally, Defendants did not compensate Plaintiff for travel and lodging for a seminar

   and events, this amounts to approximately an additional $1,500.

29. Lastly, Defendants did not compensate Plaintiff for mileage of over 1000 miles incurred

   for driving travel to Michigan’s upper peninsula and various travel for the clinic. This

   travel/mileage expense amounts to approximately another $600.

30. Defendants also had Plaintiff pay for a portion of classes she attended to bring back and

   teach Defendants’ staff. This amount was approximately another $1,000.

31. In total Defendants have not compensated Plaintiff for over $6,000 in expenses.



                                            5
  Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 6 of 15 PageID #:6




                                MISCLASSIFICATION FACTS

32. At some point Defendants attempted to have Plaintiff sign an independent contractor

   contract and pay Plaintiff as an independent contractor.

33. Plaintiff refused to sign the contract.

34. While Defendants likely will continue to claim Plaintiff was a contractor, documentation

   demonstrates that Plaintiff was an employee and Defendants were Plaintiff’s employers.

35. Defendants controlled all aspects of her work and how she managed the location.

36. Plaintiff had no investment in the company.

37. Defendants called Plaintiff a manager on many occasions in text and email.

38. Plaintiff pleads this misclassification claim under the FLSA, IMWL and IWPCA.

39. However, Plaintiff was clearly an employee under the Illinois Wage Payment and

   Collection Act (“IWPCA”), 820 Ill. Com. Stat. 115/2.

40. The IWPCA creates a presumption that the Plaintiff is an employee, and to rebut that

   presumption Defendant bears the burden of establishing each of three specific criteria set

   forth in the IWPCA to rebut that presumption.

41. Specifically, Defendants must establish that 1) Plaintiff was free from Defendant’s

   control; 2) the Plaintiff perform work outside of Defendants’ usual course of business or

   outside all the places of the business of Defendants; and 3) Plaintiff was engaged in an

   independently established business. 820 Ill. Comp. Stat. 115/2.

42. The IWPCA defines an “employee” broadly to include “any individual permitted to work

   by an employer in an occupation,” and excludes only an individual:

   (1) who has been and will continue to be free from control and direction over the

   performance of his/her work.



                                              6
      Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 7 of 15 PageID #:7




        (2) who performs work which is either outside the usual course of business or is

        performed outside of all of the places of business of the employer unless the employer is

        in the business of contracting with third parties for the placement of employees; and

        (3) who is in an independently established trade, occupation, profession, or business

    43. In this case, none of these three apply to demonstrate the Plaintiff was an Independent

        Contractor.

    44. Plaintiff pleads the following in support of this claim:

        (1) who has been and will continue to be free from control and direction over the

              performance of his work, both under his contract of service with his employer

                 a. Here Plaintiff was not free of control of Defendants.

        (2) who performs work which is either outside the usual course of business or is

              performed outside of all of the places of business of the employer unless the employer

              is in the business of contracting with third parties for the placement of employees

                 a. the usual course of business was medical treatment of patients, and Plaintiff

                     did that exact work for nearly all the work done for Defendants

        (3) who is in an independently established trade, occupation, profession, or business

                 a. Plaintiff did not have “an independently established trade, occupation,

                     profession, or business”

                                                COUNT I
                               Fair Labor Standards Act – Overtime Wages
                               (Individual Action under 29 U.S.C. § 216(b))

        45.      Plaintiff realleges and incorporates by reference all paragraphs contained within

this Complaint, as if fully set forth herein.

        46.      At all relevant times, Defendants have been, and continue to be, “employers”



                                                   7
      Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 8 of 15 PageID #:8




engaged in interstate commerce and/or in the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. § 203.

       47.     At all relevant times, Defendants have employed, and continues to employ,

“employee[s],” including the Plaintiff, that have been, and continue to be, engaged in interstate

“commerce” within the meaning of the FLSA, 29 U.S.C. § 203.

       48.     During the 3 years immediately preceding the filing of this Complaint, Defendants

failed to pay minimum wages and overtime wages to Plaintiff for all time worked in excess of

forty (40) hours in individual work weeks in violation of the FLSA, 29 U.S.C. § 201.

       49.     At all relevant times, Defendants engaged in a willful policy, pattern, or practice of

requiring or permitting Plaintiff to be employed by Defendants, and failed to pay the necessary

compensation to Plaintiff.

       50.     Plaintiff makes a claim for all “Compensable Time” including all work suffered or

permitted by employer, including all work allowed to occur or Defendants failed to prevent.

       51.     Plaintiff’s unpaid work performed was known to employer and/or which the

employer, through reasonable diligence, could have discovered and prevented, even if not

authorized.

       52.     At all relevant times, the work performed by Plaintiff as for service to Defendants

and were required or permitted by Defendants, for the benefit of Defendants, directly related to

such employee’s principal employment with Defendants, and as an integral and indispensable part

of such employees’ employment of Defendants.

       53.     As a result of the Defendants’ willful failure to record or compensate Plaintiff,

employed by Defendants’ for all hours worked, Defendants have violated, and continue to violate,

the records hours provision of the FLSA.



                                                 8
      Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 9 of 15 PageID #:9




       54.     As a result of the Defendants’ willful failure to record, report, credit, and/or

compensate its employees employed at Defendants, including Plaintiff, Defendants have failed to

make, keep and preserve records with respect to each of their employees sufficient to determine

the wages, hours and other conditions and practices of employment in violation of the FLSA,

including 29 U.S.C. §§211(c) and §§ 215(a).

       55.     The foregoing conduct, as alleged, violated the FLSA, 29 U.S.C. §§ 201 et seq

Plaintiff seeks damages in the amount of his respective unpaid overtime compensation, plus

liquidated damages, as provided by the FLSA, 29 U.S.C. § 216(b), and such other legal and

equitable relief as the Court deems just and proper

       56.     Plaintiff seeks recovery of attorneys’ fees and costs of action to be paid by

Defendants, as provided by the FLSA, 29 U.S.C. § 216(b).

       57.     Plaintiff was also misclassified as plead elsewhere in this complaint, incorporated

herein in this count.

       58.     Plaintiff incurred business expenses which Defendants failed to repay.



       WHEREFORE, Plaintiff prays for a judgement against Defendants as follows:

               a.       Payment of unpaid overtime wages and liquidated damages pursuant to the

FLSA, 29 U.S.C. § 201 et seq. and the supporting United States Department of Labor regulations;

               b.       An injunction requiring Defendants to pay all statutorily required wages

pursuant to Illinois law;

               c.       Attorneys’ fees and costs of this litigation; and

               d.       Such other relief as this Court shall deem just and proper.

                                            COUNT II
                            Fair Labor Standards Act – Minimum Wages

                                                  9
    Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 10 of 15 PageID #:10




                            Individual Action under 29 U.S.C. § 216(b)

        59.     Plaintiff realleges and incorporates by reference all paragraphs contained within

this Complaint, as if fully set forth herein.

        60.     Plaintiff was a non-exempt employee entitled to the statutorily mandated minimum

hourly wage.

        61.     Defendants failed to pay the federal minimum wage of $7.25 for the 3 years

immediately preceding the filing of this Complaint.

        62.     Defendants’ failure to pay minimum wage to Plaintiff was willful. Defendants

knew Plaintiff was not earning an average hourly wage at least equal to the required minimum

wage and had no reason to believe their failure to pay minimum wage was not a violation of the

FLSA.

        63.     Plaintiff is entitled to statutory remedies provided pursuant to 29 U.S.C. § 216(b),

including but not limited to liquidated damages and attorneys’ fees.

        64.     Plaintiff was also misclassified as plead elsewhere in this complaint, incorporated

herein in this count.

        65.     Plaintiff incurred business expenses which Defendants failed to repay.



        WHEREFORE, Plaintiff prays for a judgement against Defendants as follows:

                a.      Payment of unpaid minimum wages and liquidated damages pursuant to the

FLSA, 29 U.S.C. § 201 et seq. and the supporting United States Department of Labor regulations;

                b.      An injunction requiring Defendants to pay all statutorily required wages

pursuant to Illinois law;

                c.      Attorneys’ fees and costs of this litigation; and



                                                  10
    Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 11 of 15 PageID #:11




                d.      Such other relief as this Court shall deem just and proper.

                                             COUNT III
                            Illinois Minimum Wage Law – Overtime Wages

        66.     Plaintiff realleges and incorporates by reference all paragraphs contained within

this Complaint, as if fully set forth herein.

        67.     Defendants failed to compensate Plaintiff at the overtime rate for all hours worked

in excess of forty (40) per work week in violation of IMWL, 820 Ill. Comp. Stat. 105/1 et seq.

        68.     Defendants willfully failed to pay overtime wages due to Plaintiff.

        69.     Plaintiff seeks all overtime and other wages due, liquidated damages, statutory

damages, prejudgment interest and any other damages due.

        70.     Plaintiff was also misclassified as plead elsewhere in this complaint, incorporated

herein in this count.

        71.     Plaintiff incurred business expenses which Defendants failed to repay.



        WHEREFORE, Plaintiff prays for a judgement against Defendants as follows:

                a.      Payment of unpaid overtime wages and a penalty in the amount of 2% or

5% of the amount of the unpaid overtime for each month the wages remain unpaid;

                b.      An injunction requiring Defendants to pay all statutorily required wages

pursuant to Illinois law;

                c.      Attorneys’ fees and costs of this litigation; and

                d.      Such other relief as this Court shall deem just and proper.

                                         COUNT IV
                        Illinois Minimum Wage Law – Minimum Wages




                                                  11
    Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 12 of 15 PageID #:12




        72.     Plaintiff realleges and incorporates by reference all paragraphs contained within

this Complaint, as if fully set forth herein.

        73.     Defendants were aware of their obligation to pay state minimum wages pursuant to

the IMWL, 820 Ill. Comp. Stat. 105/1 et seq.

        74.     Defendants failed to pay the Illinois minimum wage of $8.25 for the 3 years

immediately preceding the filing of this Complaint.

        75.     Defendants failed to compensate Plaintiff minimum wage as required by IMWL,

820 Ill. Comp. Stat. 105/1 et seq.

        76.     Defendants willfully failed to pay minimum wage due to Plaintiff.

        77.     Plaintiff was also misclassified as plead elsewhere in this complaint, incorporated

herein in this count.

        78.     Plaintiff incurred business expenses which Defendants failed to repay.



        WHEREFORE, Plaintiff prays for a judgement against Defendants as follows:

                a.      Payment of unpaid minimum wages and a penalty in the amount of 5% or

2% of the amount of the unpaid overtime for each month the wages remain unpaid;

                b.      An injunction requiring Defendants to pay all statutorily required wages

pursuant to Illinois law;

                c.      Attorneys’ fees and costs of this litigation; and

                d.      Such other relief as this Court shall deem just and proper.

                                               COUNT V
                            Illinois Wage Payment and Collection Act (IWPCA)

        79.     Plaintiff realleges and incorporates by reference all paragraphs contained within

this Complaint, as if fully set forth herein.

                                                  12
     Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 13 of 15 PageID #:13




           80.    Plaintiff worked for and was employed by Defendants from at July 2018 to January

2020.

           81.    Plaintiff incurred business expenses which Defendants failed to repay.

           82.    Plaintiff was also misclassified as plead elsewhere in this complaint, incorporated

herein in this count.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff individually requests the following:

           1.     That the Court find the Defendants’ violations of the FLSA and IMWL were

willful;

           2.     A declaratory judgment that the practices complained of herein are unlawful under

the FLSA, IMWL and IWPCA.

           3.     Restitution for all minimum wages, overtime payments, and compensation that are

due to Plaintiff;

           4.     Restitution for all other benefits due to Plaintiff to which she was entitled as an

employee;

           5.     Attorney’s fees and costs; and

           6.     Any other relief to which the Plaintiff may be entitled.

                                   DEMAND FOR JURY TRIAL


Dated: April 24, 2020                                   Respecfully submitted,

                                                        for Dianne Dearmon

                                                        By:     /s/ John C. Ireland
                                                                Plaintiff’s attorney
John C. Ireland
The Law Office of John C. Ireland
636 Spruce Street

                                                   13
    Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 14 of 15 PageID #:14




South Elgin ILL 60177
T: 630-464-9675
F: 630-206-0889
Attorneyireland@gmail.com
Attorney Number 6283137




                           NOTICE OF LIEN AND ASSIGNMENT

      Please be advised that we claim a lien upon any recovery herein for 33/50% or such
amounts as a court awards. All rights relating to attorney fees have been assigned to counsel.



Dated: April 24, 2020                               Respectfully Submitted,

                                                    By: /s/ John c. Ireland
                                                    Attorney for the Plaintiff


John C. Ireland
Attorney for the Plaintiff
The Law Office Of John C. Ireland
636 Spruce St.
South Elgin IL
60177
630-464-9675 Facsimile 630-206-0889
attorneyireland@gmail.com




                                               14
Case: 1:20-cv-02543 Document #: 1 Filed: 04/24/20 Page 15 of 15 PageID #:15




                                    15
